NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 07/07/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 07/07/2022, claims 1-10 and 14-20 were amended.  Claims 1-20, as filed on 07/07/2022, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure, and the claim objections have been obviated in view of applicant’s amendments and arguments filed 07/07/2022.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 07/07/2022, and were withdrawn.
Claims 1-20, as filed on 07/07/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Adam Smith (Registration Number 72,962) on 07/25/2022.

The application has been amended as follows:
In claim 1, line 7, “a longitudinal axis of the vertical members” has been replaced with --- longitudinal axes of the vertical members ---.

In claim 3, line 2, “comprise” has been replaced with --- comprises ---.

In claim 4, line 6, “comprise” has been replaced with --- comprises ---.

In claim 16, lines 2-3, “said resistance device stack” has been replaced with --- said resistance device ---.

In claim 16, line 5, “configured” has been replaced with --- and configured ---.

In claim 19, lines 3-4, “one of said vertical members” has been replaced with --- one of said first set of members ---.

In claim 20, line 5, which begins with “a moveable section…”, should have one left tab indent removed in order enable indentation of the line to be aligned with each of lines 2-4.

In claim 20, lines 7-8, “and at least a front bar of which is configured to move” has been replaced with --- and comprising a front bar configured to move ---.

In claim 20, lines 18-19, “one of said second set of vertically extending members” has been replaced with --- one of said second set of vertically oriented members ---.

In claim 20, line 22, “said resistance device” has been replaced with --- said weight stack ---.

In claim 20, lines 26-27, “said second set of vertically extending members” has been replaced with --- said second set of vertically oriented members ---.

In claim 20, line 29, “said second set of vertically extending members” has been replaced with --- said second set of vertically oriented members ---.

REASONS FOR ALLOWANCE
An examiner’s statement of reasons for allowance is documented as the statement of reasons for the indication of allowable subject matter in the Non-Final Rejection, dated 04/11/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784